DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the material used in the production of the implant is a polymer”, and the claim also recites “in particular PA, PEK, PEKK, PEEK, UHMWPE or PCL” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § β3, BMP-2 and BMP-7, OP-1, PRP or bioinert polyamide.”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites the limitation "wherein the material used" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 contains an improper Markush group. The claim recites “a magnesium alloy selected form the group consisting of Mg-Ca, Mg-Zr or Mg-Zn” and “a ceramic selected from the group consisting of Al2O3, ZrO2 or Ca3(PO4)2, or Si3N4.” The Markush group is not a closed group as written. The “or “ should be “and” (see MPEM 2173.05(h)). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagodzinski (WO 2015/185219A1).
As to claim 1, Jagodzinski disclose a method forming a customized component for an articular implant (see claim 1). The method comprising the steps of capturing a natural bone microstructure of a natural bone area (claim 1 step a – performing a tomography imaging method close to defect area to form a virtual model of the area); marking the implant region in 
As to claim 3, multiple images are performed (see claim 1(e)). 
As to claims 4 and 14, the artificial microstructure is formed using 3D printing (see 0028 and 0031 of the translation)/
As to claim 5, the artificial structure can be a disk structure (see 0045 of the translation). 
As to claim 7 and 18, the material can be PEEK, PET, etc. (see 0036 of the translation). 
As to claim 10, Jagodzinski states a growth factor can be applied to the artificial microstructure for facilitating differentiation (see 0030 of translation).  
As to claim 11, Jagodzinski discloses a device for producing an implant comprising a capture device for capturing a natural bone microstructure (see 0070 of translation); a marking device (see 0072); an analysis device (see 0074); and a reproduction device (see 0075). 
As to claim 12, the device comprises a transmission device for sending and receiving the captures microstructure (see 5 of Fig. 1).
Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 20040138754).
As to claim 1, Lang et al. discloses a process of capturing a natural bone microstructure of a natural bone areas (see 0078); marking the area (see 0097); analyzing the captures microstructure and ascertaining reproduction parameters (see 0080-0082); and constructing the microstructure using the parameters to form an implant (see 0081-0082, Fig. 1A).  
As to claim 15, a digital storage medium is used that interacts with a computer system to perform the method (see 0233, 0249).
As to claims 16 and 17, a computer program with program code on a machine readable medium for carrying out the method when ran on a computer (see 0233, 0249).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagodzinski as applied to claims 1 and 11 above in view of Fuller et al. “High resolution peripheral quantitative computed tomography for the assessment of morphological and mechanical bone parameters.” 
The teachings of Jagodzinski as applied to claim and 11 are as stated above. 
As to claims 2 and 13, Jagodzinski fails to teach the use of high-resolution peripheral quantitative computed tomography to generate multiple 2D sectional views. 
Jagodzinski does discloses the use of tomographic imaging such as computed tomography (see 0024 of the translation). 
Fuller et al. discloses the use of high resolution peripheral quantitative computed tomography to assess morphological and mechanical bone parameters (see abstract). The tomography is capable of determining the trabecular thickness, separation, number and connective density (see abstract) allowing for simulation and analysis in a non-invasive way (see abstract) with good accuracy. 
.
Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 6 and 8-9, Jagodzinski states the construct enables tissue fluid and nutrients through pores of the framework where the pores support growth and differentiation of cells in implant (see 0037).  However, Jagodzinski fails to teach the implant has a hydrophobic surface to facilitate chondrocyte differentiation of mesenchymal stem cells as claimed. 
Santerre et al. (US 2017/0232142) discloses polar hydrophobic materials such as polyurethanes (see abstract) that can be used in biomedical applications for joint replacements and tissue engineering (see 0005) which provides an immune response (see 0006). Santerre et al. fails to teach or suggest combining the implant of Jagodzinski to have  hydrophobic coating formed thereon as required by claims 6 and 8-9 to arrive at the claimed device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715